            Case 2:14-cv-01178-MJP Document 825 Filed 04/06/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                                           The Honorable MARSHA J. PECHMAN
 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
     A.B., by and through her next friend                NO. 14-cv-01178-MJP
11   CASSIE CORDELL TRUEBLOOD, et al.,
                                                         ORDER GRANTING ADDITIONAL
12                             Plaintiffs,               TIME TO COMPLETE CRISIS
                                                         INTERVENTION TRAINING
13          v.
14   WASHINGTON STATE DEPARTMENT
     OF SOCIAL AND HEALTH SERVICES,
15   et al.,
16                             Defendants.
17          This matter comes before the Court upon the Parties’ Motion Seeking Additional Time

18   to Complete Crisis Intervention Training. Having considered the pleadings in the court file and

19   otherwise being fully informed:

20          THE COURT FINDS that the COVID-19 pandemic is an unprecedented public health

21   crisis that has resulted in a state of emergency being declared in the state of Washington. Before

22   the pandemic, the Department was on track to produce and deliver 40-hour Crisis Intervention

23   Trainings timely and as contemplated by the Contempt Settlement Agreement and Final Phase

24   One Implementation Plan in this matter. The COVID-19 pandemic, however, made delivering

25   these trainings in person impossible, and the unique nature of the trainings is such that they are

26   better done in person rather than online.


       ORDER GRANTING ADDITIONAL                     1               ATTORNEY GENERAL OF WASHINGTON
                                                                            7141 Cleanwater Dr SW
       TIME TO COMPLETE CRISIS                                                  PO Box 40124
       INTERVENTION TRAINING                                               Olympia, WA 98504-0124
       NO. 14-CV-01178-MJP                                                      (360) 586-6565
           Case 2:14-cv-01178-MJP Document 825 Filed 04/06/21 Page 2 of 2




 1          IT IS THEREFORE ORDERED that the Department shall be allowed one additional
 2   year to complete the 40-hour Crisis Intervention Trainings contemplated by the Contempt
 3   Settlement Agreement and Final Phase One Implementation Plan in this matter.
 4          Dated this 6th day of April 2021.
 5

 6

 7

 8
                                                A
                                                MARSHA J. PECHMAN
 9                                              United States Senior District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       ORDER GRANTING ADDITIONAL                   2               ATTORNEY GENERAL OF WASHINGTON
                                                                          7141 Cleanwater Dr SW
       TIME TO COMPLETE CRISIS                                                PO Box 40124
       INTERVENTION TRAINING                                             Olympia, WA 98504-0124
       NO. 14-CV-01178-MJP                                                    (360) 586-6565
